Citation Nr: 9910827	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


REMAND

The veteran seeks service connection for a skin disability.  
The Board notes that he was treated in service for skin 
complaints in 1972 and 1974.  Athlete's foot and urticarial 
lesions were found.  VA medical records show that the veteran 
was examined in 1986 and he gave a 10-15 year history of skin 
problems of the hands and right foot.  The examiner found 
tinea pedis/manum.  

When the veteran was examined by VA in March 1995, the skin 
was found to be warm and dry and without lesions.  The 
veteran apparently underwent a VA Agent Orange examination 
recently since a letter dated in December 1995 from a VA 
facility in Oklahoma City, Oklahoma to the veteran shows that 
the veteran had recently participated in the VA Agent Orange 
registry and that the results of his physical examination, 
laboratory tests and consultations had been reviewed.  It was 
noted that the veteran was found to have dyshidrosis of the 
hands and feet; and onychomycosis, fungal infection of the 
fingernails and toenails.  The examination report, the 
laboratory reports and the consultation reports have not been 
associated with the claims file.  The VA records are deemed 
to be evidence of record and, if shown to be relevant to the 
issue on appeal, should be considered in conjunction with the 
veteran's appeal.  See Bell v. Derwinski, 3 Vet. App. 391 
(1992).

The finding that a claim of entitlement to service connection 
for a skin disorder is well grounded requires that the 
veteran submit evidence showing the incurrence or aggravation 
of a disease or injury in service, evidence of continuing 
symptomatology since service, and medical evidence of a 
current disability.  In addition, the veteran must submit 
medical evidence of a relationship between the continuing 
symptomatology and the current disability, unless the 
relationship is of the type as to which a lay person's 
observation is competent.  Savage v. Gober, 10 Vet.App. 488, 
495-98 (1997).  A skin rash is a disorder to which a lay 
person is competent to provide evidence because it is an 
observable condition.  Falzone v. Brown, 8 Vet. App. 398 
(1995).

The veteran's service medical records show that he was 
treated for skin complaints.  VA records show treatment in 
the 1980's with a history given dating back to service.  The 
veteran has stated that he has had skin complaints 
continuously since service.  For the purpose of determining 
whether a well-grounded claim has been submitted, the 
statements of the veteran is deemed to be credible.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  There is competent 
evidence therefore, of the incurrence of a skin disorder in 
service, continuing symptomatology of a skin disorder since 
service, and a current skin disability.  

In Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) and 
Ardison v. Brown, 6 Vet. App. 405 (1994), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") indicated that, whenever 
possible, examinations of disabilities subject to periodic 
exacerbation and improvement should be scheduled when the 
conditions are most disabling.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:





1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any skin 
complaints since service.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Of particular interest are VA 
records of examination for Agent Orange 
exposure, specifically discussed in the 
December 1995 letter from a VA facility 
in Oklahoma City to the veteran, as noted 
above.   

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature of any skin disorder which may be 
present and to obtain a medical opinion 
as to the relationship, if any, between 
the skin disorder treated during service 
and any current skin disorder.  The 
claims file and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
procedures deemed necessary for an 
accurate assessment.  

The examiner should conduct a thorough 
dermatology examination and provide a 
diagnosis for any skin pathology found.  
The examiner should also provide an 
opinion, based on the examination and the 
evidence in the case file, on whether it 
is at least as likely as not that any 
current skin disorder found is 
etiologically related to the skin 
disorder that was treated during service.   
The examiner should provide the rationale 
for his/her opinion.


3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.   




After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



